DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/12/2020 with respect to 35 U.S.C. 103 have been fully considered but they are not moot and/or not persuasive. 
Applicant’s Arguments towards Claims 1, 3-8, 10-15, and 17-22 are moot in view of new grounds of rejection; however the examiner notes the following: The newly presented combination of Haimi in view of Feeney and Haldenby et al. and Spanos disclose "randomly generating a unique code representing the production date, the production time, and the product based on both a hash of the one or more blocks of the blockchain and on a rule that is recorded in the blockchain".  As previously noted, Haimi was only shown to teach ... [generating] a unique code... representing the product, see ([0043] - ...the manufacturing server or interface generates the unique identifier and logically links the identifiers to the scan-able codes. Once the codes have been printed, the unique identifiers are sent to the central server for storage and further use [0048]-[0049] – The unique code is operationally coupled to the product... informing the central server that the product unit, including the unique scan-able code, is now actively in circulation and [0050] – In some embodiments, the additional data includes a Manufacturing Time, such as a date and/or hour). Feeney was shown to teach [concepts of a blockchain] ([0008] - Yet another embodiment also involves obtaining the at least one additional datum from the transaction register and [0049] - The transaction register 205a may include a distributed, consensus-based ledger, such as those operated according to the protocols promulgated by Ripple Labs, Inc., of San Francisco, Calif., or the Stellar Development Foundation, of San Francisco, Calif. The transaction register 205a may include a hash chain, in which data is added during a successive hashing process to ensure non-repudiation) and identifying one or more blocks in a ledger of
 blockchain as corresponding the product date and production time (Feeney, [0008] - In another embodiment, determining further involves comparing the at least one current transaction datum to the at least one additional datum. In an additional embodiment, verifying also includes obtaining at least one additional datum. Yet another embodiment also involves obtaining the at least one additional datum from the transaction register and [0108] – In some embodiments, the string includes at least one additional datum. The at least one additional datum may include a
timestamp. The timestamp may include a date. The time stamp may include a time. The
timestamp may be a combined datum describing the time and date, such as a Julian Date. The
timestamp may correspond to the time that the first product is manufactured).   Further, in an analogous art, Haldenby teaches randomly generating a unique code representing the [data] based on .... a hash of the one or more blocks of the blockchain (Haldenby, FIG. 3 and [0074] and [0088]-[0089] - Client device 102 may also parse data specifying prior transaction 306 (e.g., as obtained from the current version of the hybrid block-chain ledger) and extract encrypted and/or hashed copies of rules engine 324 and trigger event list 322. Client device 102 may append the encrypted and/or hashed copies of rules engine 324 and trigger event list 322 to the data specifying transaction 308 (e.g., cryptographic hash 308A, public key 308B, and digital signature 308C), and transmit the data specifying transaction 308B to one or more of peer systems 160 for verification).  Spanos is now shown to teach the newly amended features.  

Applicant’s Arguments towards Claim 23 - Applicant Argues: “Claim 23 recites more than merely concatenating a product code with a hash. Rather, claim 23 specifically recites “a predetermined number of last digits of the hash [which is a hash of the one or more blocks of the blockchain] are linked to the product code to create a hash enhanced product code”. At an outset, Applicants note that ANDERSON is not related to blockchain technology. Therefore, it cannot disclose or suggest a hash of a blockchain block, as would be required under the Examiner's interpretation of ANDERSON... Furthermore, Applicants note that ANDERSON'S disclosure of augmenting the cryptographic hash using a content signature does reasonably correspond to a predetermined number of last digits of the cryptographic hash are linked to a subset of network transmission item contents or metadata associated with the network transmission item, as would be required under the Examiner's interpretation of ANDERSON. In fact, ANDERSON does not even mention a predetermined number of last digits p. 10-12
Examiner’s Response:  The examiner has withdrawn the official notice and notes Anderson is now used for such a combination.  Anderson teaches concepts where a predetermined number of last digits of the hash are linked to the product code to create a hash enhanced product code (Anderson, [0059] - To decrease the probability of identifier aliasing, in one embodiment, the item identifier includes a combination of one or more cryptographic hashes, augmented by a content signature generated from a subset of network transmission item contents or metadata associated with the network transmission item. For example, a content signature generated by an MD5 secure hash algorithm may be augmented with network transmission item size information (appropriately formatted by a content-signaturing mechanism) to produce a more robust item identifier, such as an item identifier derived only from the contents (e.g., cryptographic hash of the network transmission item contents) or protocol state or metadata concerning the contents (e.g., content length)). The examiner notes a predetermined number of last digits as reasonably constructed can to read on any number of digits to be linked to create a hash enhanced product code.  The examiner notes such features can be combined to the teachings of Haimi in view of Feeney and Haldenby and the examiner find this argument not persuasive.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8, 10, 12-15, 17, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimi (US 2017/0017919 A1) in view of Feeney (US 2016/0098723 A1) and Haldenby et al. (US 2017/0046698 A1) and Spanos (US 2016/0028552 A1).

Regarding Claim 1;
Haimi further discloses method implemented by a computing system, the method comprising: 
identifying a production date and a production time associated with a product ([0043] - ...the manufacturing server or interface generates the unique identifier and logically links the identifiers to the scan-able codes. Once the codes have been printed, the unique identifiers are sent to the central server for storage and further use and [0048]-[0049] – The unique code is operationally coupled to the product... informing the central server that the product unit, including the unique scan-able code, is now actively in circulation and [0050] - In some embodiments, the additional data includes a Manufacturing Time, such as a date and/or hour);
...[generating] a unique code... representing the product ([0043] - ...the manufacturing server or interface generates the unique identifier and logically links the identifiers to the scan-able codes. Once the codes have been printed, the unique identifiers are sent to the central server for storage and further use [0048]-[0049] – The unique code is operationally coupled to the product... informing the central server that the product unit, including the unique scan-able code, is now actively in circulation and [0050] - In some embodiments, the additional data includes a Manufacturing Time, such as a date and/or hour); and
forwarding [a] unique code to a verification server to verify the product ([0078] - In preferred embodiments, the unique code is scanned at each point along the change. As mentioned elsewhere, the unique code maps back to data entry stored on a server... In some embodiments, a Tracking Module in the central server is configured to track the product. Tracking the product is useful for a variety of reasons, some of which include: ensuring that product goes to the desired location, preventing fraud, assisting law enforcement in tracking stolen goods etc.).
Hamai fails to explicitly disclose:
identifying one or more blocks in a ledger of a blockchain as corresponding to the production date and the production time; 

However, in an analogous art, Feeney teaches [concepts of a blockchain] ([0008] - Yet another embodiment also involves obtaining the at least one additional datum from the transaction register and [0049] - The transaction register 205a may include a distributed, consensus-based ledger, such as those operated according to the protocols promulgated by Ripple Labs, Inc., of San Francisco, Calif., or the Stellar Development Foundation, of San Francisco, Calif. The transaction register 205a may include a hash chain, in which data is added during a successive hashing process to ensure non-repudiation) and identifying one or more blocks in a ledger of blockchain as corresponding the product date and production time (Feeney, [0008] - In another embodiment, determining further involves comparing the at least one current transaction datum to the at least one additional datum. In an additional embodiment, verifying also includes obtaining at least one additional datum. Yet another embodiment also involves obtaining the at least one additional datum from the transaction register and [0108] – In some embodiments, the string includes at least one additional datum. The at least one additional datum may include a timestamp. The timestamp may include a date. The time stamp may include a time. The timestamp may be a combined datum describing the time and date, such as a Julian Date. The timestamp may correspond to the time that the first product is manufactured.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Feeney with the method of Haimi to include, supra.  Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, lieu of  Haimi’s centralized setting to provide users with a means for authenticating inventory using block-chain verification(Feeney, [0002] and [0007]).
Further, in an analogous art, Haldenby teaches randomly generating a unique code representing the [data] based on .... a hash of the one or more blocks of the blockchain (Haldenby, FIG. 3 and [0074] and [0088]-[0089] - Client device 102 may also parse data specifying prior transaction 306 (e.g., as obtained from the current version of the hybrid block-chain ledger) and extract encrypted and/or hashed copies of rules engine 324 and trigger event list 322. Client device 102 may append the encrypted and/or hashed copies of rules engine 324 and trigger event list 322 to the data specifying transaction 308 (e.g., cryptographic hash 308A, public key 308B, and digital signature 308C), and transmit the data specifying transaction 308B to one or more of peer systems 160 for verification);
and forwarding [a] unique code to a verification server to verify ... (Haldenby, [0074] - embodiments may establish a "centralized authority" capable of vetting real-time transactions (e.g., distributions, transfers, and/or other actions) involving portions of assets tracked within the exemplary hybrid block-chain ledger architectures described herein, and capable of establishing and maintaining rules (e.g., through a rules engine and corresponding list of triggering events) that facilitate regulatory-based, policy-based, and customer-specified controls of transactions involving the tracked assets (e.g., units of virtual currency, etc.).
Haldenby, FIG. 3 and [0074] and [0088]-[0089] - Client device 102 may also parse data specifying prior transaction 306 (e.g., as obtained from the current version of the hybrid block-chain ledger) and extract encrypted and/or hashed copies of rules engine 324 and trigger event list 322. Client device 102 may append the encrypted and/or hashed copies of rules engine 324 and trigger event list 322 to the data specifying transaction 308 (e.g., cryptographic hash 308A, public key 308B, and digital signature 308C), and transmit the data specifying transaction 308B to one or more of peer systems 160 for verification);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Haldenby with the method of Haimi and Feeney to include, supra.  Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which Haldenby’s generating a unique code representing data based on a hash and rule can be predictably combined and/or substituted to the teachings of Haimi and Feeney’s production date and production time and verification to thereby achieve a result/solution that would read on the claim limitation (i.e., generate a unique code (i.e., Haldenby) based on blocks representing production date and production time (i.e., Haimi and Feeney)) to provide users with a means for generating secured blockchain-based ledger structures that facilitate event-based control of tracked assets (Haldenby, [0003]).
(FIG. 4 – Depicts Prev Hash (i.e., unique code) as data representing the hash of one or more blocks, including payload hash which is a rule recorded in protocol payload, see [0011], thus as reasonably constructed is a unique code based on both a hash of the one or more blocks of the blockchain and on a rule that is recorded in the blockchain) and [0010] and [0011] - storing said slide chain rule set as said root block payload).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Spanos with the method of Haimi and Haldenby’s Feeney to include, supra.  Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which Spanos’s rule can be predictably combined and/or substituted to the teachings of Haimi and Feeney and Haldenby’s blockchain implementation to thereby achieve a result/solution that would read on the claim limitation (i.e., generating a unique code using both a hash and rule) to provide users with a means for allows for changes and updates to the rules or protocol governing the blockchain and its data (Spanos, [0008]).

Regarding Claim 3;

Haldenby further teaches selecting the one or more blocks from the block chain (Haldenby, FIG. 3 and [0074] and [0088]-[0089] - Client device 102 may also parse data specifying prior transaction 306 (e.g., as obtained from the current version of the hybrid block-chain ledger) and extract encrypted and/or hashed copies of rules engine 324 and trigger event list 322. Client device 102 may append the encrypted and/or hashed copies of rules engine 324 and trigger event list 322 to the data specifying transaction 308 (e.g., cryptographic hash 308A, public key 308B, and digital signature 308C), and transmit the data specifying transaction 308B to one or more of peer systems 160 for verification) and  retrieving the hash of the one or more blocks (Haldenby, FIG. 3 and [0074] and [0088]- For example, data specifying transaction 308 may include a cryptographic hash, 308A of prior transaction 306, a quantity or number of units of the tracked asset portion that are subject to transfer in transaction 308, and a public key of the recipient (e.g., public key 308B of user 110). And [0089] - Client device 102 may also parse data specifying prior transaction 306 (e.g., as obtained from the current version of the hybrid block-chain ledger) and extract encrypted and/or hashed copies of rules engine 324 and trigger event list 322. Client device 102 may append the encrypted and/or hashed copies of rules engine 324 and trigger event list 322 to the data specifying transaction 308 (e.g., cryptographic hash 308A, public key 308B, and digital signature 308C), and transmit the data specifying transaction 308B to one or more of peer systems 160 for verification).

Regarding Claim 5;
Haimi and Feeney and Haldenby and Spanos disclose the method to Claim 1.
(Haldenby, FIG. 3 and [0074] and [0088]- For example, data specifying transaction 308 may include a cryptographic hash, 308A of prior transaction 306, a quantity or number of units of the tracked asset portion that are subject to transfer in transaction 308, and a public key of the recipient (e.g., public key 308B of user 110). And [0089] - Client device 102 may also parse data specifying prior transaction 306 (e.g., as obtained from the current version of the hybrid block-chain ledger) and extract encrypted and/or hashed copies of rules engine 324 and trigger event list 322. Client device 102 may append the encrypted and/or hashed copies of rules engine 324 and trigger event list 322 to the data specifying transaction 308 (e.g., cryptographic hash 308A, public key 308B, and digital signature 308C), and transmit the data specifying transaction 308B to one or more of peer systems 160 for verification).

Regarding Claim 6;
Haimi and Feeney and Haldenby and Spanos disclose the method to Claim 1.
Haimi further discloses wherein the product is a perishable product with a shelf-life period of time (Haimi, Abstract).

Regarding Claim 7;
Haimi and Feeney and Haldenby and Spanos disclose the method to Claim 1.
Haimi further discloses further comprising: creating a shelf-life period of time starting from the production date (FIG. 2); creating an alert when the period of time has expired (FIG. 2); and transmitting the alert to an interested party identified from the unique code (FIG. 2).

Regarding Claim(s) 8, 10, and 12-14; claim(s) 8, 10, 12-14 is/are directed to a/an apparatus associated with the method claimed in claim(s) 1 and 3, and 5-7. Claim(s) 8, 10, and 12-14 is/are similar in scope to claim(s) 1, 3, and 5-7, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 15, 17, and 19-20; claim(s) 15, 17, and 19-20is/are directed to a/an medium associated with the method claimed in claim(s) 1 and 3, and 5-7. Claim(s) 15, 17, and 19-20 is/are similar in scope to claim(s) 1 and 3, and 5-7, and is/are therefore rejected under similar rationale.

Regarding Claim 21;
Haimi and Feeney and Haldenby and Spanos disclose the method to Claim 1.
Spanos further teaches wherein the rule is changed dynamically or randomly (Spanos, [0008] and [0067]).

Regarding Claim 22;
Haimi and Feeney and Haldenby and Spanos disclose the method to Claim 1.
	Haimi further discloses ...provides a basis for a creation date and expiration date of the product (Abstract and [0050] and [0054]-[0055]).
Feeney further teaches [concepts of a blockchain] ([0008] - Yet another embodiment also involves obtaining the at least one additional datum from the transaction register and [0049] - The transaction register 205a may include a distributed, consensus-based ledger, such as those operated according to the protocols promulgated by Ripple Labs, Inc., of San Francisco, Calif., or the Stellar Development Foundation, of San Francisco, Calif. The transaction register 205a may include a hash chain, in which data is added during a successive hashing process to ensure non-repudiation) and identifying one or more blocks in a ledger of blockchain as corresponding the product date and production time (Feeney, [0008] - In another embodiment, determining further involves comparing the at least one current transaction datum to the at least one additional datum. In an additional embodiment, verifying also includes obtaining at least one additional datum. Yet another embodiment also involves obtaining the at least one additional datum from the transaction register and [0108].
Spanos further teaches wherein the hash of the one or more block specified by the rule provides ... [a transaction] (Spanos, FIG. 4 – Depicts Prev Hash (i.e., unique code) as data representing the hash of one or more blocks, including payload hash which is a rule recorded in protocol payload, see [0011], thus as reasonably constructed is a unique code based on both a hash of the one or more blocks of the blockchain and on a rule that is recorded in the blockchain) and [0010] and [0011] - storing said slide chain rule set as said root block payload).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimi (US 2017/0017919 A1) in view of Feeney (US 2016/0098723 A1) and Haldenby et al. (US 2017/0046698 A1) and Spanos (US 2016/0028552 A1).and further in view of Anderson (US 2004/0064537 A1).

Regarding Claim 23;
Haimi and Feeney and Haldenby and Spanos disclose the method to Claim 1.

However, in an analogous art, Anderson teaches wherein a predetermined number of last digits of the hash are linked to the product code to create a hash enhanced product code (Anderson, [0059] - To decrease the probability of identifier aliasing, in one embodiment, the item identifier includes a combination of one or more cryptographic hashes, augmented by a content signature generated from a subset of network transmission item contents or metadata associated with the network transmission item. For example, a content signature generated by an MD5 secure hash algorithm may be augmented with network transmission item size information (appropriately formatted by a content-signaturing mechanism) to produce a more robust item identifier, such as an item identifier derived only from the contents (e.g., cryptographic hash of the network transmission item contents) or protocol state or metadata concerning the contents (e.g., content length)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Anderson with the method of Haimi and Feeney and Haldenby and Spanos to include, supra, as this would provide to produce a more robust item identifier (Anderson, [0059]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627